Citation Nr: 1115531	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 1952 to June 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for hearing loss.  

In the September 2008 Notice of Disagreement, the issue of entitlement to service connection for tinnitus was raised.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The case was previously before the Board in May 2010, when it was remanded for examination of the veteran and a medical opinion.  The requested development has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hearing loss which was first shown decades after service.

2.  Service treatment records do not reveal any complaints, or diagnosis of hearing loss, during active service; the Veteran's hearing was evaluated as being normal by both whispered voice and spoken voice testing on separation examination.  

3.  The Veteran reports an onset of symptoms of hearing loss in the 1970s, over a decade after he separated from active service.  

4.  Hearing loss is not shown to be related to active service.



CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met. 38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 2002& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(a), (e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was provided pre-adjudication notice that met all of the notice requirements for his claim for service connection for hearing loss an October 2008 letter that substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002); identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  This letter also substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.; See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).    

VA has obtained service treatment records; obtained VA examination reports; obtained private examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Other organic diseases of the nervous system, including sensorineural hearing loss, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is commonly referred to as presumptive service connection.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran claims entitlement to service connection for bilateral hearing loss.  He asserts that acoustic trauma in the form of noise exposure during active service from September 1952 to June 1955 is the cause of his current hearing loss.  

The medical evidence of record establishes that the Veteran has a current hearing loss disability as defined by VA regulations.  38 C.F.R. § 3.385.  The earliest evidence of record showing any hearing loss disability is a private audiogram dated May 1988, some 30 years post-service.  While the findings of this examination report are presented in the form a graph, it is clear that the auditory thresholds for frequencies 500, 1000, 2000, 3000, 4000 Hertz in each ear are at 30 decibels or greater.  Accordingly, this evidence establishes that the Veteran has a hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  

An original copy of the Veteran's June 1955 separation examination report is of record.  It does not show that audiometer testing was conducted on separation examination.  Rather, it shows that the Veteran's hearing was tested by whispered voice and spoken voice testing, both of which revealed normal results, 15/15, in each ear.  

A large volume of private audiogram reports dated subsequent to the May 1988 audiogram, have been obtained.  These include private audiogram reports dated from December 1992 to February 2008.  All of these reports are audiograms which present their findings in the form of a graph.  Again, these reports are consistent with the May 1988 report, in that they reveal that the Veteran has a current hearing loss disability within the criteria set forth at 38 C.F.R. § 3.385.  Private medical treatment records dated March and September 2005 indicate diagnoses of hearing loss.  Review of the private medical evidence of record does not reveal any medical opinion linking the Veteran's current diagnosis of hearing loss to military service or to noise exposure during service.  

In March 2008, the Veteran submitted his claim for service connection on a VA Form 21-526.  With respect to the questions which asked about his claimed disability, he indicated that he was claiming service connection for hearing loss and that the disability began in 1982.  

In May 2008, a VA audiology Compensation and Pension examination of the Veteran was conducted.  The Veteran reported that he served "in the Army from 1952-1955 as a trainer, engineer, and personnel supervisor in the Korean War.  He alleged that he was exposed to noise during active service including "artillery firing, tank noise, and bombings without the use of hearing protection devices."  He denied post-service occupational or recreational noise exposure.  

On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
70
75
80
LEFT
60
75
75
65
70

Speech audiometry revealed speech recognition ability of 40 percent in each ear.  The diagnosis was bilateral severe sensorineural hearing loss.  The examining audiologist offered an opinion that the Veteran's current hearing loss was "less likely than not related to active duty noise exposure."  The examination report also indicated that a "discharge audiogram was completed and revealed normal thresholds, bilaterally."  The Board believes that this reference to a discharge "audiogram" is merely a misstatement, which actually refers to the voice test results contained in the .

In June 2010, the most recent VA audiology Compensation and Pension examination of the Veteran was conducted.  The Veteran reported noise exposure during active service in the Army which included some exposure to weapons fire and truck noise without hearing protection.  He reported post-service employment as a civil engineer and that he had occasional occupational noise exposure during highway inspections.  This time he also indicated some post-service recreational noise exposure in the form of power tools and hunting.  He reported an onset of decreased hearing and tinnitus dating to the late 1970s.  Audiological evaluation, revealed pure tone threshold findings in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
65
70
80
LEFT
70
70
70
70
70

Speech audiometry revealed speech recognition ability of 24 percent in the right ear and of 40 in the left ear.

The examiner noted all of the medical evidence of record, including the normal hearing results obtained by voice testing on separation examination in 1955 as well as the evidence presented in the post-service audiogram reports beginning in 1988.  The examiner noted that the Veteran's hearing was within normal limits on separation examination and the he did not report an onset of hearing loss symptoms until the 1970s, over 15 years after separation from service.  The examining audiologist's medical opinion was that the Veteran's current hearing loss was "less likely than not related to active duty noise exposure."

Again, an original copy of the Veteran's June 1955 separation examination report is of record.  It does not show that audiometer testing was conducted on separation examination.  Rather, it shows that the Veteran's hearing was tested by whispered voice and spoken voice testing, which revealed normal results, 15/15, in each ear.  In an April 2010 Informal Hearing Presentation, the Veteran's representative asserted that whispered voice testing was primitive and not conclusive.  He further stated that such test results were "inadmissible as evidence against the Veteran's claim."  Further the representative requested a new VA examination where the examiner "disregards the whisper test results" when offering a medical nexus opinion.  In a March 2011 written statement, the Veteran's representative asserts that service connection is warranted because the Veteran was only afforded "unacceptable entry and discharge whispered voice tests."  The Board understands that voice testing is not as accurate, or probative as audiometric testing; however, it is medical evidence, which is admissible and cannot be disregarded out of hand.  Moreover, such testing was the medical norm at the time that the Veteran was on active service.  VA simply does not poses a time machine which would permit a modern audiologist to travel back in time to the Veteran's separation examination in 1955 and conduct audiometric testing instead of the voice testing provided at the time.  By the Veteran's own statements of record he did not experience symptoms of hearing loss during service or within the first year of separation from service.  Rather, he reports that he was first diagnosed with hearing loss in either the late 1970s, or 1981, which is decades after his separation from service.  

The two medical opinions from two different audiologists indicate that the Veteran's current hearing loss disability is not related to his active service or any noise exposure experienced therein.  Except for the Veteran's assertions, he has not submitted any evidence linking his hearing loss to active service.  In his September 2008 Notice of Disagreement he did reference a medical report.  This report indicates that military noise exposure, "especially those in areas of combat, can result in the "possible" consequence of the development of hearing loss.  While the Veteran may have had some exposure to noise during his active service,  the evidence of record does not reveal that he served in combat.  Moreover, the two medical opinions of record did account for the Veteran's reports of exposure to the noise of weapons fire during service and still concluded that his current hearing loss was not related to service.  

The preponderance of the evidence is against the claim for service connection for hearing loss; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


